






[incentivebonusplanfor_image1.jpg]




Annual Incentive Bonus Program
 
Objective


The Annual Incentive Bonus Program provides annual rewards for achieving and
exceeding overall corporate performance. As a result, eligible employees will
share in the financial success of the Company.


Performance Measures


Performance measures are established each year for the Company and its operating
entities and include revenue growth goals, operating profitability goals and/or
goals related to strategic objectives, as determined by the board.


Targeted Base Salary Percentage


The targeted base salary percentage for bonus payment at three possible
achievement levels (Threshold, Target and Superior) for each employment level
within the Company shall be determined by the Company board, acting upon the
recommendation of the Compensation Committee. If targeted percentages for any
employment level shall be based on a range, then the percentage for each
participating individual within such level shall be determined by the
Compensation Committee or management, as appropriate. The targeted base salary
percentages for each participating individual shall be promptly communicated to
such individual.


Mix of the Payout


 
Company
Entity/Entities
Company Employees
100%
n/a
Entity Employees
25%
75%



Safeguard


The company must meet or exceed one-half of the ROA threshold level before any
bonus payment can be made.


Clawback


The Company will recover any excess bonus paid to any current or former
executive officer if payment is based upon materially inaccurate financial
statements.



--------------------------------------------------------------------------------





Eligible Participants


Employees must work a minimum of 30 hours per week to be eligible for the bonus
program.


Employees must be hired before October 1 of any year the plan is in effect to be
eligible for the bonus program. All employees must be employed on the date of
payout to receive their bonus.


If an employee is promoted before October 1 of any year the plan is in effect,
then that employee will be eligible for the bonus percentage that is
commensurate with their new position for that year.


If an employee transfers between entities or between the Company and an entity
on or after July 1 of any year the plan is in effect, then that employee’s bonus
will be calculated based on the performance of the entity or the Company that
they were employed in prior to the transfer.


The entity President and the Company CEO may approve redistribution of bonus
dollars to eligible participants within the entity or the Company as
circumstances and individual performance warrant. Section 16 Officers are not
eligible for any redistributed bonus dollars under this provision, however,
bonus dollars may be adjusted downward as individual performance warrants.


Timing of Payment


The incentive bonus payments set forth in this plan will be paid annually.
Target payout date is on or about March 15th each year. Actual timing of
payments is at the discretion of the Board and management.


Approved: March 2015



